
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 848
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Graves (for
			 himself, Mr. Luetkemeyer,
			 Mr. Cleaver,
			 Mrs. Emerson,
			 Mr. Schock, and
			 Mr. Blunt) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Congress should support repairing and rehabilitating
		  United States national transportation infrastructure, including bridges not
		  located on a Federal-aid highway.
	
	
		Whereas the Highway Bridge Program (HBP) in SAFETEA–LU
			 [Public Law 109–59] requires States to expend at a minimum 15 percent of their
			 annual apportioned amount on bridges not located on a Federal-aid highway
			 (off-system);
		Whereas off-system bridges are public bridges owned and
			 maintained by local governments and in many parts of the United States they are
			 often times the sole transportation route for school buses, emergency
			 responders, farmers, veterans, senior citizens, small businesses, families, and
			 the traveling public;
		Whereas off-system bridges support our Nation’s food and
			 energy supply by providing a vital link for commodities such as corn, soybeans,
			 livestock, ethanol, and coal;
		Whereas in 2008, the U.S. Department of Transportation
			 estimated there was more than 285,000 off-system bridges nationwide of which
			 more than 33,000 were functionally obsolete and 46,000 were structurally
			 deficient;
		Whereas in a single State, using Missouri as an example,
			 there are more than 13,000 off-system bridges of which more than 1,700 are
			 functionally obsolete and 2,500 are structurally deficient;
		Whereas according to the Federal Highway Administration
			 (FHWA), functionally obsolete bridges are unable to properly accommodate
			 traffic due to poor roadway alignment, insufficient width, waterway problems,
			 low structural evaluation, or inadequate clearances;
		Whereas according to the FHWA, structurally deficient
			 bridges are in relatively poor condition or have poor load-carrying capacity
			 for modern design loadings;
		Whereas the off-system bridge program efficiently repairs
			 and maintains functionally obsolete and structurally deficient bridges not
			 located on a Federal-aid highway; and
		Whereas according to a Government Accountability Office
			 report on the HBP released in September 2008, “Improvements were most notable
			 in bridges owned by local agencies on rural routes, which may be attributable
			 to the Federal bridge program requirement—under HBP and some of its predecessor
			 programs—that states spend a minimum amount of their apportionment on
			 non-Federal-aid highway bridges.”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)understands the importance of off-system
			 bridges to communities across the United States;
			(2)recognizes that
			 continued Federal investment is necessary to repair and rehabilitate off-system
			 bridges to provide safe bridge access for all users; and
			(3)supports program eligibility and a specific
			 funding stream for off-system bridges in the Highway Bridge Program or a
			 Federal highway critical asset investment program.
			
